Rehearing granted, February 3, 2003




                                               UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                                      FOR THE FOURTH CIRCUIT


                 UNITED STATES OF AMERICA,                  
                                  Plaintiff-Appellee,
                                      v.                                No. 03-4293
                 AARON GWYNN,
                                  Defendant-Appellant.
                                                            
                              Appeal from the United States District Court
                               for the District of Maryland, at Baltimore.
                              Frederic N. Smalkin, Senior District Judge.
                                              (CR-02-326-S)

                                           Submitted: October 29, 2003

                                           Decided: December 11, 2003

                 Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.



                 Affirmed by unpublished per curiam opinion.


                                                   COUNSEL

                 James Wyda, Federal Public Defender, Denise C. Barrett, Assistant
                 Federal Public Defender, Baltimore, Maryland, for Appellant.
                 Thomas M. DiBiagio, United States Attorney, Craig M. Wolff, Assis-
                 tant United States Attorney, Baltimore, Maryland, for Appellee.



                 Unpublished opinions are not binding precedent in this circuit. See
                 Local Rule 36(c).
2                       UNITED STATES v. GWYNN
                               OPINION

PER CURIAM:

   Following a jury trial, Aaron Gwynn was convicted of possession
of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1)
(2000), possession with intent to distribute cocaine base in violation
of 21 U.S.C. § 841(a)(1) (2000), 18 U.S.C. § 2 (2000), and using and
carrying a firearm during and in relation to a drug trafficking crime,
in violation of 18 U.S.C. § 924(c)(1) (2000). Gwynn appeals. Finding
no merit to his claims, we affirm.

   Gwynn first contends that the district court erred by denying his
motion to suppress the evidence seized when he was arrested because
the arresting officer lacked probable cause to arrest him. In determin-
ing whether probable cause existed for Gwynn’s arrest, the court must
look at the totality of the circumstances surrounding the arrest. Illinois
v. Gates, 462 U.S. 213, 230-32 (1983). Probable cause for a warrant-
less arrest is defined as "facts and circumstances within the officer’s
knowledge that are sufficient to warrant a prudent person, or one of
reasonable caution, in believing, in the circumstances shown, that the
suspect has committed, is committing, or is about to commit an
offense." United States v. Gray, 137 F.3d 765, 769 (4th Cir. 1998)
(citation omitted). Under the totality of the circumstances of this case,
we find that there was probable cause to arrest Gwynn.

   Next, Gwynn argues that the district court erred in denying his
motion to sever the § 922(g) charge from the other counts in the
indictment. Gwynn asserts that because the § 922(g) charge had, as a
necessary element, his prior felony conviction, this information preju-
diced the jury as to the remaining counts which did not require proof
of prior convictions. We find that the district court did not abuse its
discretion in denying Gwynn’s motion and that its limiting instruction
cured any possible prejudice caused by the introduction of the prior
felony conviction. United States v. Silva, 745 F.2d 840, 844 (4th Cir.
1984). To the extent that Gwynn invites this Court to overturn Silva,
we are bound by our existing precedent in the absence of any contrary
en banc or Supreme Court ruling. United States v. Ruhe, 191 F.3d
376, 388 (4th Cir. 1999).
                       UNITED STATES v. GWYNN                         3
   Finally, Gwynn contends that the district court erred when it
refused to exclude the expert testimony of Detective Peter Sullivan,
a seventeen-year veteran of the Baltimore Police Department. The
introduction of expert opinion testimony is governed by Rule 702 of
the Federal Rules of Evidence. Expert testimony is admissible under
Rule 702 if it concerns (1) scientific, technical, or other specialized
knowledge, (2) that will aid the jury or other trier of fact to under-
stand or resolve a fact at issue. Daubert v. Merrill Dow Pharms., Inc.,
509 U.S. 579, 592 (1993); see also Kumho Tire Co. v. Carmichael,
526 U.S. 137, 141 (1999) (extending Daubert’s two part gate-keeping
test to all expert testimony). In the context of drug cases, this court
repeatedly has upheld the admission of expert testimony of law
enforcement officers, especially about the methods of drug dealers.
United States v. Hopkins, 310 F.3d 145, 151 (4th Cir. 2002), cert.
denied, 123 S. Ct. 1364 (2003); United States v. Gastiaburo, 16 F.3d
582, 589 (4th Cir. 1994). Detective Sullivan had extensive specialized
narcotics training and was an experienced narcotics detective. His tes-
timony was comparable to testimony this court previously has upheld
as proper expert testimony with regard to drug trafficking. We find
that the district court did not abuse its discretion by admitting Sulli-
van’s testimony.

  For these reasons, we affirm Gwynn’s convictions. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED